Citation Nr: 0640083	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for left thigh (anterior) 
meralgia associated with the external cutaneous nerve.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied a compensable rating for service-
connected meralgia of the left thigh cutaneous nerve.

A hearing at the RO was held in June 2003 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In November 2003, the Board remanded this matter, noting that 
the veteran had raised a claim of service connection for a 
herniated nucleus pulposus in the lumbar spine, which was 
inextricably intertwined with the increased rating issue on 
appeal.  

While the matter was in remand status, in a September 2006 
rating decision, the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned an 
initial 10 percent rating, effective July 16, 2001.  In 
addition, the RO granted service connection for neuralgia of 
the left leg and assigned an initial 20 percent rating, 
effective September 23, 2002.  The record contains no 
indication that the veteran has appealed the ratings or 
effective dates assigned by the RO for these disabilities.  
Thus, these matters are not in appellate status.  


FINDING OF FACT

The veteran currently exhibits no symptoms referable to his 
service-connected left thigh meralgia, including severe to 
complete paralysis of the left external cutaneous nerve.


CONCLUSION OF LAW

The criteria for a compensable rating for left thigh 
(anterior) meralgia associated with the external cutaneous 
nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8529 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  
In this case, in a February 2003 and June 2005 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete a claim of service 
connection and for an increased disability rating, and of 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  The letters also advised 
the veteran to submit or identify any additional information 
that he felt would support his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
were issued after the initial rating decision on the 
veteran's claim and do not specifically satisfy all of the 
notice requirements of section 5103(a), particularly the 
additional requirements delineated by the Court in 
Dingess/Hartman.  Nonetheless, the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. Dec. 21, 2006).  

In that regard, the Board notes that the RO corrected 
notification deficiencies in a June 2006 letter which was 
issued for the express purpose of satisfying the requirements 
of Dingess/Hartman.  The RO thereafter readjudicated the 
veteran's claim and issued a Supplemental Statement of the 
Case in July 2006.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006); Prickett v. Nicholson, 20 Vet.App. 370, 376 
(2006) ("The Federal Circuit specifically mentioned two 
remedial measures: (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by 
(2) readjudication of the claim."); Pelegrini v. Principi, 
18 Vet.App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have been provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private clinical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  

The veteran has also been afforded VA medical examinations in 
connection with his claim.  38 C.F.R. § 3.159(c)(4) (2006).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that in March 
1968, he sought treatment for left leg stiffness and left 
anterior thigh discomfort.  The initial impression was 
musculoskeletal discomfort.  

The following day the veteran returned with complaints of 
severe discomfort in his left thigh and some lesser 
discomfort in his left hip and low back which had been 
present since he had exercised the day prior.  He was 
hospitalized for observation and noted to be in great pain.  
He was administered Darvon, Robaxin, and Codeine.  An entry 
two days later noted the veteran had been released from 
inpatient care.  No final diagnosis was noted.  At his August 
1968 military separation, the veteran's spine, lower 
extremities, musculoskeletal system, and neurological system 
were normal.  

In September 1968, the veteran submitted an application for 
VA compensation benefits, seeking service connection for a 
left knee disability.  In support of his claim, the RO 
obtained an October 1968 VA hospitalization summary showing 
that the veteran had been admitted with complaints of cramps 
and pain in his left upper anterior thigh.  The veteran also 
suffered with a fever of 102 degrees.  The veteran had been 
referred to VA by a private physician who thought the veteran 
might have a herniated nucleus pulposus, but could not 
explain his fever.  It was noted that the veteran had 
experienced a similar episode of leg pain about six months 
prior while in the Navy.  The veteran noted that his symptoms 
improved after about three days of treatment during service 
and that no diagnoses had been made at that time.  After 
examining the veteran, the initial impression was leg pain 
with a questionable etiology.  The hospitalization was to 
rule out aseptic joint gout, aseptic necrosis, herniated 
disc, neuritis or early rheumatoid arthritis; however, all of 
these diagnoses were seriously doubted.  X-rays of the lumbar 
spine and left lower extremity were found to be negative.  
The final diagnosis was left thigh pain of undetermined 
etiology.  

The veteran underwent a VA medical examination in November 
1968 which found no abnormalities on examination of the low 
back and left leg.  The diagnosis was "injury left knee, not 
now" and normal pelvis.

In a December 1968 rating decision, the RO noted that 
although a definite diagnosis could not be reached with 
respect to the veteran's left thigh, his symptoms and 
findings indicated that presence of meralgia paraesthetica of 
the anterior left thigh.  The RO therefore granted service 
connection for meralgia, external, cutaneous nerve, left 
thigh, anterior, and assigned an initial zero percent rating 
under Diagnostic Code 8529.  

In July 2001, the veteran submitted a claim for an increased 
rating for his left thigh disability.  He indicated that his 
symptoms had worsened since he was originally rated.  He 
further indicated that his symptoms had been attributed to a 
herniated nucleus pulposus for which he had undergone 
surgery.  

In support of his claim, the veteran submitted a July 1972 
private clinical record showing that he had been treated for 
pain down his left leg for the past two months.  A myelogram 
revealed a herniated nucleus pulposus and the veteran 
underwent hemilaminectomy and removal of the disc at the L5- 
S1 level on the left side.  The final diagnosis was herniated 
nucleus pulposus.  

In a July 2001 letter submitted in support of the veteran's 
claim, the surgeon who had performed the July 1972 surgery 
indicated that the veteran had given a history in 1972 of 
having the same problem while he was in the Navy."  He 
further commented that subsequent evaluations had 
demonstrated a herniated disc of L5-S1 which was causing the 
pain in his back and down his left posterior thigh.  The 
physician indicated that there was no separate pathology 
causing a left "thigh condition."

The veteran underwent VA medical examination in January 2002.  
He reported that he had undergone lumbar disc surgery in 1972 
and currently had residual left lower extremity pain which 
fluctuated in intensity.  He indicated that this was 
associated with mild weakness and numbness in the left lower 
extremity.  The veteran indicated that he was on no 
medications currently, but that his symptoms interfered with 
his work at a hardware store, which involved significant 
exertion and standing.  The examiner indicated that the 
primary nerves involved appeared to be those of the lower 
lumbar nerve roots, which made up the sciatic nerve.  The 
impairment was primarily neuralgia, pain, paresthesias, and 
dysesthesias affecting the left lower extremity.  This was 
aggravated by exertion.  The diagnosis was history of 
herniated disc in the lumbar spine with residual low lumbar 
radiculopathy primarily affecting roots L4-L5 by examination.  
The examiner noted that as a sequelae to the herniated disc 
and radiculopathy, the veteran currently had had residual 
paresthesias and dysesthesias in the left lower extremity 
with mild motor and sensory impairment.  This had been 
progressive and worsening over the years and was exacerbated 
by the veteran's employment which required prolonged standing 
and exertion.  

At his June 2003 Board hearing, the veteran testified that 
his primary symptoms consisted of stiffness and pain 
radiating down his left leg.  He indicated that he had 
difficulty walking and standing for long periods of time due 
to pain.  After he had worked all day, the veteran testified 
that he had to rest in the evening in order to recuperate and 
prepare for the next day.  The veteran explained that his 
physician had indicated that his condition was caused by a 
nerve pinched in his spine from a ruptured disc.  

In September 2005, the veteran underwent VA medical 
examination at which he reported that he initially 
experienced left leg pain in service, followed by surgery for 
a herniated disc in 1972.  The veteran indicated that now he 
had left lower extremity pain which fluctuated in intensity.  
He also reported mild associated weakness in the left lower 
extremity.  After examining the veteran, the examiner 
diagnosed L4-5 and L5-S1 herniated disc on the left side.  
The examiner explained that the sensation of numbness and 
paresthesias could sometimes be misinterpreted as meralgia 
paraesthetica, but that it was often a sequelae of left 
herniated disc surgery.  

During a July 2006 VA medical examination, the veteran 
reported that he initially developed pain in his anterior 
left leg radiating to the left hip and lower back in service 
after heavy lifting.  He indicated that his pain resolved but 
then recurred in 1968, shortly after his separation from 
service.  The veteran indicated that his symptoms again 
resolved with rest and symptomatic treatment.  Over the next 
four years, the veteran reported intermittent episodes of 
radiating left thigh pain.  He indicated that in 1972, he was 
diagnosed as having a herniated disc and underwent surgery.  
Following surgery, the veteran indicated that he did fairly 
well.  He indicated that over the last couple of years, 
however, he had been having increasing episodes of pain.  He 
indicated that he currently had a constant 4 out of 10 low 
back pain radiating to the left thigh associated with 
intermittent numbness.  He indicated that this flared up with 
cold weather or increased activities.  The veteran indicated 
that this did not affect his usual daily activities.  He 
noted that he had stopped working in May 2004 due to a knee 
disability.  Examination showed motor strength of 5/5, with 
sensation intact to light touch.  Straight leg raising was 
negative.  Range of motion of the lumbar spine was limited.  
Following repetitive use, there was no further loss of motion 
due to pain, weakness, fatigue or incoordination.  The 
diagnosis was degenerative disc disease of the lumbar spine 
with radiculopathy into the left leg at L4-5, L5-S1 
distribution.  The examiner concluded, after reviewing the 
veteran's medical records, that the left thigh symptoms 
experienced by the veteran in 1968 were likely related to a 
herniated disc with radiculopathy.  He indicated that the 
veteran currently exhibited no evidence of a left thigh 
external cutaneous nerve disability.  Rather, his symptoms 
were consistent with an L4-5, L5-S1 radiculopathy.  

As set forth above, based on these findings, in a September 
2006 rating decision, the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned an 
initial 10 percent rating, pursuant to Diagnostic Code 5243.  
In addition, the RO granted service connection for neuralgia 
of the left leg and assigned an initial 20 percent rating, 
pursuant to Diagnostic Code 8720.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  
Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Stated another way, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  


Analysis

As set forth above, in a December 1968 rating decision, the 
RO noted that, although a definite diagnosis could not be 
reached with respect to the left thigh symptoms experienced 
by the veteran in service, his symptoms and findings 
indicated the presence of meralgia paraesthetica of the 
anterior left thigh.  The RO therefore granted service 
connection for meralgia, external, cutaneous nerve, left 
thigh, anterior, and assigned an initial zero percent rating 
under Diagnostic Code 8529.  

Under Diagnostic Code 8529, which pertains to rating 
disabilities of the external cutaneous nerve of the thigh, 
mild or moderate paralysis warrants a noncompensable rating.  
A maximum 10 percent rating is warranted for severe to 
complete paralysis.  

Based on more recent evidence, the veteran's left thigh 
symptoms have now been shown to be due to a herniated disc 
with radiculopathy at L4-5, L5-S1.  The RO has granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned an initial 10 percent rating, 
pursuant to Diagnostic Code 5243.  In addition, the RO 
granted service connection for neuralgia of the left leg and 
assigned a separate 20 percent rating, pursuant to Diagnostic 
Code 8720.  

Because the veteran's symptoms of left thigh radiating pain 
and numbness are now compensated by the 20 percent rating 
assigned under Diagnostic Code 8720 for neuralgia of the left 
leg, the Board may not consider such symptoms in determining 
whether a compensable rating is warranted for left thigh 
meralgia under Diagnostic Code 8529.

This is because a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would constitute pyramiding contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Board further notes that the medical evidence in this 
case consistently indicates that the veteran's original 
service-connected disability, left thigh meralgia, is not 
currently symptomatic.  Indeed, at the most recent VA medical 
examination in July 2006, the examiner indicated that the 
veteran currently exhibited no evidence of a left thigh 
external cutaneous nerve disability.  The Board notes that 
the record contains no indication, nor does the veteran 
contend, that his service-connected left thigh meralgia is 
manifested by severe to complete paralysis of the left 
external cutaneous nerve, to warrant a compensable rating 
under Diagnostic Code 8529.  

The Board again emphasizes to the veteran that his left thigh 
symptoms have been considered and are now compensated at the 
20 percent level, as a residual of his service-connected 
lumbar disc disease.  He is advised that if he believes that 
his left thigh symptoms warrant a rating in excess of 20 
percent, he should complete the steps to submit a notice of 
disagreement, as delineated in the October 2006 letter the RO 
provided to him.  


ORDER

Entitlement to a compensable rating for left thigh (anterior) 
meralgia associated with the external cutaneous nerve is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


